       Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

JAMES EVERETT SHELTON

              Plaintiff,                              Case No. 1:18-cv-00313-BLW

      v.                                              DISCOVERY PLAN

PARAMOUNT HOLDING COMPANY LLC
d/b/a PARAMOUNT PAYMENT SYSTEMS

              Defendant.


 I.   Preservation

           a. Preservation & Proportionality: The parties have applied the proportionality

              standard in Rule 26(b)(1) to determine what information should be preserved and

              what information should not be preserved.

           b. Electronically Stored Information (ESI): With regard to ESI, the parties agree

              that:

                  i. Date Range: Only ESI created or received between March 20, 2018 and

                      May 15, 2018 will be preserved;

                  ii. Scope of Preservation: The parties agree to:

                           1. Preserve the Following Types of ESI

                                  a. Phone records and email messages.

                           2. From the Following Custodians or Job Titles:

                                  a. Jared McDaniel, James Shelton.

                           3. From the Following Systems, Servers, or Databases

                                  a. Paramount, DTX Business Solutions.

                                              -1-
        Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 2 of 6



                    iii. ESI Retention Protocols: Going forward, the parties agree not to modify

                         the document and ESI retention/destruction protocols of Paramount

                         Payment Systems.

                     iv. Cost Sharing:

                         The parties agree to bear their own costs for preservation of e-discovery.

 II.   Initial Disclosures

             a.   The parties agree to modify the deadlines in Rule 26(a) to allow initial

                  disclosures to be provided on the following dates:

                       • Plaintiffs:      April 22, 2019.

                       • Defendants:      April 22, 2019.

III.   Scope of Discovery

             a. Scope: Discovery is necessary on the following subjects/issues:

                       • For Plaintiff:

                             1. Do Not Call Registry;

                             2. Phone Records;

                       • For Defense:

                             3. Phone Records;

IV.    Discovery Boundaries

             a. Limits: The parties agree to limit the number of discovery tools as follows:

                         ☒Depositions:                   5

                         ☒Interrogatories:               5

                       ☒Requests for Production:         5

V.     ESI

                                                   -2-
Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 3 of 6



 a. ESI File Format: The parties agree to produce documents in the following file

    format[s] [check any that apply]:

           ☒PDF;

           ☐TIFF;

           ☐Native; and/or

           ☒Paper.

 b. ESI Production Format: The parties agree that documents will be produced

    with logical document breaks;

 c. General ESI Production vs. E-mail Production: The parties agree that general

    ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

    compliance with a mandatory disclosure order of this court, shall not include e-

    mail or other forms of electronic correspondence (collectively “e-mail”). To

    obtain e-mail parties must propound specific e-mail production requests.

 d. E-mail Custodian List Exchange: On or before April 15, 2019, the parties agree

    to exchange lists identifying (1) likely e-mail custodians, and (2) a specific

    identification of the [15] most significant listed e-mail custodians in view of the

    pleaded claims and defenses.

 e. Discovery Re E-mail Custodians, Search Terms & Time Frames: Each

    requesting party may propound up to 5 (five) written discovery requests and take

    1 (one) deposition per producing party to identify the proper custodians, proper

    search terms, and proper time frame for e-mail production requests. The court

    may allow additional discovery upon a showing of good cause.



                                     -3-
        Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 4 of 6



          f. Form of E-mail Production Requests: E-mail production requests shall identify

              the custodian, search terms, and time frame. The parties shall cooperate to

              identify the proper custodians, proper search terms, and proper time frame.

          g. Limits on E-mail Production Requests – Custodians: Each requesting party

              shall limit its e-mail production requests to a total of 8 (eight) custodians per

              producing party for all such requests. The parties may jointly agree to modify this

              limit without the court’s leave.

          h. Limits on E-mail Production Requests – Keyword Search Terms: Each

              requesting party shall limit its e-mail production requests to a total of 10 (ten)

              keyword search terms per custodian per party. The parties may jointly agree to

              modify this limit without the court’s leave. The keyword search terms shall be

              narrowly tailored to particular issues. Indiscriminate terms, such as the producing

              company’s name or its product name, are inappropriate unless combined with

              narrowing search criteria that sufficiently reduce the risk of overproduction.

VI.    Deadlines

          a. The deadline for the completion of fact discovery is: May 1, 2019.

          b. The deadline for completion of expert witness discovery is: May 1, 2019.

          c. Post-Complaint Communications: Communications involving trial counsel that

              post-date the filing of the complaint need not be placed on a privilege log.

              Communications may be identified on a privilege log by category, rather than

              individually, if appropriate.

VII.   Protective Order




                                                 -4-
 Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 5 of 6



  a. The parties have agreed to the terms of a Protective Order to protect trade secrets,

     proprietary material and personal information and will submit that to the Court for

     its approval.

  b. The parties understand that, even if they agree to seal material filed with the

     Court, they must still file a motion to seal and obtain Court approval that the

     sealing meets the Ninth Circuit standards for sealing. See Kamakana v. City and

     County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).



DATED: March 22, 2019
                                            _______________________________
                                            Attorney for Defendant




                                      -5-
         Case 1:18-cv-00313-CWD Document 19 Filed 03/22/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I certify that on March 22, 2019 I served the foregoing Initial Disclosure Statement on the

following counsel of record via electronic mail and first-class mail.

                       Brian Anthony Reo
                       REO LAW LLC
                       PO Box 5100
                       Mentor, Ohio 44061
                       (Business): (216) 505-0811
                       (Personal): (440) 313-5893
                       Attorney for Plaintiff


                                              Respectfully submitted,




                                      By:     Jennifer A. Hearne, ISB #8713
                                              J.A. Hearne Law, PLLC
                                              4897 Lakeview Place
                                              Boise, ID 83714
                                              Telephone: (208) 371-2999
                                              Attorney for Defendant




                                                -6-
